DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 5NOV2021 has been entered. Claims 1 – 9, 12 – 18, 22, 25, and 27  are currently pending in the application. 

Response to Argument

Applicant's arguments filed 5NOV2021 have been fully considered, argument as to the U.S.C. § 103 Rejections are not persuasive:

Argument 1: I. Objection to the Drawings: “Replacement Figures 3a and 3b are provided herewith and the Specification is amended herein such that the Drawings include all of the element numbers present in the Specification and the Drawings are consistent with the Specification. … Applicant therefore respectfully requests the Objection be withdrawn.”
Response 1: based on the amendment the Objection is withdrawn.

Argument 2: II. Rejection of Claim 17 under 35 U.S.C. §112(a) and 112(b): “Claim 17 is amended herein to recite “the larger of.” Thus, Claim 17 as amended complies with the enablement requirement and is definite.”
Response 2: based on the amendment the Rejection is withdrawn.

Argument 3: III. Rejection of Claims 2, 7, and 12 under 35 U.S.C. §112(b): “Claims 2 and 12 are amended herein to provide a point of comparison for the terms “larger” and “smaller.” Thus, Claims 2 and 12 are definite. … Claim 7 is amended herein to recite “a direction between a center point of the geofence and the position of the mobile device.” Thus, the direction is between two defined points. As such, Claim 7 as amended is definite.”
Response 3: based on the amendment the Rejection to Claim 7 is withdrawn.
Claims 2 and 12 were identified under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
While the amendment has addressed the exemplary terms explicitly identified (i.e., “large/larger” and “small/smaller”), Claims 2 and 12 contain additional indefinite terms such as “long/longer” and “short/shorter” that were not addressed. Therefore the Rejection is maintained.

Argument 4: IV. Rejection of Independent Claims 1, 25, and 27 under 35 U.S.C. §103: “Liberty at best teaches that the size of the geofence may be determined based on the user’s speed. Liberty does not provide any teaching regarding the size of geofence being dependent on both a location update interval associated with the mobile device and the speed of the mobile device. … the combination of Liberty and Wu does not provide any teaching or suggestion to one of ordinary skill in the art that the size of the geofence is determined based on both the speed and the location update interval. For example, Liberty only teaches determining the size of the geofence based on a single parameter (e.g., the speed of the user) and Wu does not teach determining the size of a geofence.”
Response 4: while the Applicant concedes that LIBERTY discloses that the size of the geofence may be determined based on the user’s speed, it is argued that the combination of LIBERTY and WU does not teach the amended claim to both a location update interval associated with the mobile device and the speed of the mobile device. Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claim 1, 25, and 27 have changed. Applicant’s arguments with respect to Independent Claim 1, 25, and 27 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Allowable Subject Matter

Claims 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “long/longer” and “short/shorter” in claims 2 and 12 are relative terms which renders the claim indefinite.  It is ambiguous as to any comparison being made. The term terms “long/longer” and “short/shorter” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 12, 18, 22, 25, and 27 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2014/0172531 to LIBERTY et al. (hereinafter “LIBERTY”) in view of U.S. Patent Publication 2018/0007149 to GAUGLITZ.

Regarding Claim 1, (Currently Amended), LIBERTY discloses a method performed by an apparatus, said method comprising; 
determining a representative of a size of a geofence based on one or more parameters, wherein at least one other parameter of the one or more parameters is indicative of a speed of the mobile device (The … system … may determine the user's location or relative location based on GPS, IP address, WIFI signal, cellular signal or other indicators provided in location information 908. [¶ 0100] … the boundaries of the geofence (or geofences if multiple are in place) may be dynamically adjusted based on various factors.  … the geofence may be unique to each customer, and may depend on the customer's current rate of speed … If the user is approaching quickly, the geofence would be increased, whereas if the user was approaching slowly, the size of the geofence would be reduced. … the 

LIBERTY does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor GAUGLITZ teaches:

determining a representative of a size of a geofence based on one or more parameters (As the target moves along the path 103, the software updates its associated geofence … The geofence updates may occur, for example, on a periodic basis, or as a function of elapsed time, distance, or the speed or acceleration of the host mobile technology platform. [¶ 0019]), wherein 
at least one parameter of the one or more parameters is indicative of a location update interval associated with a mobile device (systems and methodologies utilize software, an instance of which is installed on each of a plurality of mobile technology platforms associated with each of a plurality of users.  The software … has the ability to update a geofence around a user or target with sufficient frequency so as to create a dynamic geofence around the target or geofence. [¶ 0015] … The software is equipped with location awareness functionality (or is able to access such functionalities from, for example, the operating system of the host device), tracks the current location of, and establishes a dynamic geofence 105 around each mobile technology platform. [¶ 0018] … As the target moves indicative of a location update interval is interpreted as a parameter having, in any way, shape, or form, some association to an update interval (e.g., a function of elapsed time), including the mere fact of receiving an interval-based update; and 2) is would be obvious that IF a geofence size may change at the time of a location update, the more frequently the update interval occurs, the more frequently the geofence could change.) and 
at least one other parameter of the one or more parameters is indicative of a speed of the mobile device (systems and methodologies utilize software, an instance of which is installed on each of a plurality of mobile technology platforms associated with each of a plurality of users.  The software … has the ability to update a geofence around a user or target with sufficient frequency so as to create a dynamic geofence around the target or geofence. [¶ 0015] … The software is equipped with location awareness functionality (or is able to access such functionalities from, for example, the operating system of the host device), tracks the current location of, and establishes a dynamic geofence 105 around each mobile technology 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LIBERTY with that of GAUGLITZ for advantage of media sharing …while also providing measures which allow for personal privacy and accommodating events whose location may change as a function of time. (GAUGLITZ: ¶ 0016)

Regarding Claim 2, (Currently Amended), the combination of LIBERTY and GAUGLITZ teach the method according to claim 1. 
LIBERTY further discloses wherein said determining a representative of a size of a geofence comprises at least one of:
determining a first size in case that the at least one parameter indicative of a location update interval indicates a long location update interval;
determining a second size, which is smaller than the first size, in case that the at least one parameter indicative of a location update interval indicates a short location update interval;
determining a third size, which is larger than the first size, in case that the at least one parameter indicative of a location update interval indicates a longer location update interval as compared to when the at least one parameter indicative of a location update interval indicates a shorter location update interval; and
determining a fourth size, which is smaller than the second size, in case that the at least one parameter indicative of a location update interval indicates a shorter location update interval as compared to when the at least one parameter indicative of a location update interval indicates a longer location update interval.

(the boundaries of the geofence (or geofences if multiple are in place) may be dynamically adjusted based on various factors.  … the geofence may be unique to each customer, and may depend on the customer's current rate of speed … If the user is approaching quickly, the geofence would be increased, whereas if the user was approaching slowly, the size of the geofence would be reduced. … the size of the geofence may be dynamically adjusted based on the current determined rate of speed of the customer, as the user's speed changes. [¶ 0102]. The Examiner notes that the first two (bulleted) claim alternative provide no standard for ascertaining the requisite degree of “long/longer” and “short/shorter.”)

Regarding Claim 12, (Currently Amended), the combination of LIBERTY and GAUGLITZ teach the method according to claim 1.
LIBERTY further discloses:
wherein said determining a representative of a size of a geofence comprises at least one of:
determining a first size in case that the at least one parameter indicative of a location update interval indicates a longer location update interval as compared to when the at least one parameter indicative of a location update interval indicates a shorter location update interval,
determining a second size, which is smaller than the first size, in case that the at least one parameter indicative of a location update interval indicates a shorter location update interval as compared to when the at least one parameter indicative of a location update interval indicates a longer location update interval,
determining a third size, which is larger than the first size, in case that the at least one parameter indicative of a speed of the mobile device indicates a faster speed as compared to when the at least one parameter indicative of a speed of the mobile device indicates a slower speed (the geofence may be unique to each customer, and may depend on the customer's current rate of speed … If the user is approaching quickly, the geofence would be increased, whereas if the user was approaching slowly, the size of the geofence would be reduced. … the size of the geofence may be , and 
determining a fourth size, which is smaller than the second size, in case that the at least one parameter indicative of a speed of the mobile device indicates a slower speed as compared to when the at least one parameter indicative of a speed of the mobile device indicates a higher speed.

Regarding Claim 18, (Previously Presented), the combination of LIBERTY and GAUGLITZ teach the method according to claim 1. 
GAUGLITZ further teaches:
wherein a predefined range is applied when determining a representation of a size of the geofence such that the size of the determined representation of a size of the geofence is within the predefined range, wherein, in particular, the predefined range may define a lower bound of the size of the geofence (The system 501 in FIGS. 5a-d illustrates the possible evolution of a geofence 507 as a function of time as the members 505 of an entourage move around.  … the shape of the geofence … continuously morphs … In the embodiment depicted, the geofence has a "tight" configuration (that is, the size of the geofence is at least partially minimized, subject to constraints). … the geofence may be centered about the host or a particular point, and may have a fixed shape.  For example, the geofence may be centered around the middle of a line segment between the two members of the entourage who are farthest apart. [¶ 0027] … It will be appreciated that certain constraints may be placed on the range over 

Regarding Claim 22, (Previously Presented), the combination of LIBERTY and GAUGLITZ teach the method according to claim 1. 
LIBERTY further discloses:
wherein said one or more parameters represent a plurality of parameters, and wherein at least one parameter of said plurality of parameters is indicative of further information, in particular information related to a position of the mobile device (The … system … may determine the user's location or relative location based on GPS, IP address, WIFI signal, cellular signal or other indicators provided in location information 908. [¶ 0100] … the boundaries of the geofence (or geofences if multiple are in place) may be dynamically adjusted based on various factors.  … the geofence may be unique to each customer, and may depend on the customer's current rate of speed … If the user is approaching quickly, the geofence would be increased, whereas if the user was approaching slowly, the size of the geofence would be reduced. … the size of the geofence may be dynamically adjusted based on the current determined rate of speed of the customer, as the user's speed changes. [¶ 0102])

Regarding Claim 25 (Currently Amended), the features of Claim 25 are essentially the same as Method Claim 1 with a LIBERTY further disclosing non-transitory computer readable storage medium in which computer program code is stored, the computer program code when executed by a processor causing at least one apparatus to … (physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general-purpose or special-purpose computer system. [¶ 0029]) performing the Method of Claim 1 above. Therefore, Claim 25 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 27 (Currently Amended), the features of Claim 27 are essentially the same as Method Claim 1 with a LIBERTY further disclosing an apparatus, said apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause said apparatus at least to … (Computing systems may, for example, be handheld devices, appliances, laptop computers, desktop computers, mainframes, distributed computing systems … the term "computing system" is defined broadly as including any device or system (or combination thereof) that includes at least one physical and tangible processor, and a physical and tangible memory capable of having thereon computer-executable instructions that may be executed by the processor. [¶ 0024] … physical and other computer-readable media for carrying or storing computer-executable instructions and/or data structures. Such computer-readable media can be any available media that can be accessed by a general-purpose or special-purpose computer system. [¶ 0029]) .

Claims 3, 14, and 16 rejected under 35 U.S.C. 103 as being unpatentable over LIBERTY in view of GAUGLITZ and U.S. Patent Publication 2016/0277897 to WU et al. (hereinafter “WU”).

Regarding Claim 3, (Previously Presented), the combination of LIBERTY and GAUGLITZ teaches the method according to claim 1. 
LIBERTY further discloses:
wherein said determining a representative of a size of a geofence is based on a function (the boundaries of the geofence (or geofences if multiple are in place) may be dynamically adjusted based on various factors.  … the geofence may be unique to each customer, and may depend on the customer's current rate of speed … If the user is approaching quickly, the geofence would be increased, whereas if the user was approaching slowly, the size of the geofence would be reduced. … the size of the geofence may be dynamically adjusted based on the current determined rate of speed of the customer, as the user's speed changes. [¶ 0102]), 
wherein the size of the geofence is an output of this function (the boundaries of the geofence (or geofences if multiple are in place) may be dynamically adjusted based on various factors.  … the geofence may be unique to each customer, and may depend on the customer's current rate of speed … If the user is approaching , and 
wherein, at least in a predefined range, the function is monotonically increasing with respect to the location update interval as input (the size of the geofence may be dynamically adjusted based on the current determined rate of speed of the customer, as the user's speed changes. [¶ 0102]. The Examiner notes: 1) there is no claim or requirement as to the corresponding interval increasing or decreasing with the monotonically increasing function; and 2) an unbounded/unlimited range is interpreted as being predefined, i.e., no claim or requirement is found for a bounded/limited or variable range (see e.g., Claim 18))

While LIBERTY discloses (the size of the geofence may be dynamically adjusted based on the current determined rate of speed of the customer. [¶ 0102]), the combination of LIBERTY and GAUGLITZ does not explicitly teach, or is not relied on to teach, WU further teaches:
wherein the location update interval indicated by the at least one parameter indicative of a location update interval is an input to this function (The instructions further include instructions to, based on the current speed of the terminal device, update the current sampling rate for the positioning system used by the terminal device, which include, based on a predetermined corresponding relation between a speed and a sampling rate, determining a sampling rate associated with the 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LIBERTY and GAUGLITZ with that of WU for advantage of a current GPS sampling rate used by a terminal device can be updated based on a current speed of the terminal device, wherein the current GPS sampling rate is not constant, rather, can be updated in real time based on the current speed; therefore GPS sampling efficiency can be increased as a result of realization of dynamic update of GPS sampling rates, and power consumption of the terminal device can be effectively reduced. (WU: ¶ 0027)

Regarding Claim 14, (Currently Amended), the combination of LIBERTY and GAUGLITZ teaches the method according to claim 1. 

wherein said determining a representative of a size is based on a function, wherein an input parameter is an input to this function, wherein the size of the geofence is an output of this function, wherein, at least in a predefined range, based on the speed of the mobile device indicated by the at least one parameter indicative of a speed of the mobile device, the output of the function is monotonically increasing with respect to the input parameter (The … system … may determine the user's location or relative location based on GPS, IP address, WIFI signal, cellular signal or other indicators provided in location information 908. [¶ 0100] … the boundaries of the geofence (or geofences if multiple are in place) may be dynamically adjusted based on various factors.  … the geofence may be unique to each customer, and may depend on the customer's current rate of speed … If the user is approaching quickly, the geofence would be increased, whereas if the user was approaching slowly, the size of the geofence would be reduced. … the size of the geofence may be dynamically adjusted based on the current determined rate of speed of the customer, as the user's speed changes. [¶ 0102]. The Examiner notes an unbounded/unlimited range is interpreted as being predefined, i.e., no claim or requirement is found for a bounded/limited or variable range (see e.g., Claim 18))

 While LIBERTY does not explicitly disclose, or is not relied on to disclose, in the same field of endeavor WU teaches:
wherein the input parameter is determined 
based on the location update interval indicated by the at least one parameter indicative of a location update interval is an input to this function (The instructions further include instructions to, based on the current speed of the terminal device, update the current sampling rate for the positioning system used by the terminal device, which include, based on a predetermined corresponding relation between a speed and a sampling rate, determining a sampling rate associated with the current speed, wherein in accordance with the predetermined corresponding relation, a higher speed is associated with a higher sampling rate, and updating the current sampling rate to be the sampling rate associated with the current speed. [¶ 0007] … At operation S121, based on a predetermined corresponding relation between a speed and a GPS sampling rate, a GPS sampling rate associated with the current speed is determined, wherein according to the predetermined corresponding relation, a higher speed is associated with a higher GPS sampling rate. [¶ 0037] …  In some implementations, according to the predetermined corresponding relation between a speed and a GPS sampling rate, the higher the speed is, the higher is the GPS sampling rate; on the contrary, the lower the speed is, the lower is the GPS sampling rate. [¶ 0039])

Motivation to combine the teaching of LIBERTY and GAUGLITZ with that of WU given in Claim 3 above.

Regarding Claim 16, (Currently Amended), the combination of LIBERTY and GAUGLITZ teach the method according to claim 1. 
LIBERTY further discloses:
wherein the representative of a size of the geofence is s, and the at least one parameter indicative of a location update interval is u, and the at least one parameter indicative of the speed of the mobile device is v, and wherein, at least in a predefined range, s=const*u*v holds, wherein const is a constant (The … system … may determine the user's location or relative location based on GPS, IP address, WIFI signal, cellular signal or other indicators provided in location information 908. [¶ 0100] … the boundaries of the geofence (or geofences if multiple are in place) may be dynamically adjusted based on various factors.  … the geofence may be unique to each customer, and may depend on the customer's current rate of speed … If the user is approaching quickly, the geofence would be increased, whereas if the user was approaching slowly, the size of the geofence would be reduced. … the size of the geofence may be dynamically adjusted based on the current determined rate of speed of the customer, as the user's speed changes. [¶ 0102]. The Examiner notes that: 1) there is no claim or requirement for const to be something other than one/”1”/unity; 2) it is ambiguous as to what (variable) the predefined range applies to; and 3) an unbounded/unlimited range is interpreted as being predefined, i.e., no claim or requirement is found for a bounded/limited or variable range (see e.g., Claim 18))

While LIBERTY discloses a “geofence … dynamically adjusted based on various factors,” the combination of LIBERTY and GAUGLITZ does not explicitly teach, or is not relied on to teach:
the at least one parameter indicative of a location update interval is u
However, in the same field of endeavor WU further teaches:
the at least one parameter indicative of a location update interval is u (The instructions further include instructions to, based on the current speed of the terminal device, update the current sampling rate for the positioning system used by the terminal device, which include, based on a predetermined corresponding relation between a speed and a sampling rate, determining a sampling rate associated with the current speed, wherein in accordance with the predetermined corresponding relation, a higher speed is associated with a higher sampling rate, and updating the current sampling rate to be the sampling rate associated with the current speed. [¶ 0007] … At operation S121, based on a predetermined corresponding relation between a speed and a GPS sampling rate, a GPS sampling rate associated with the current speed is determined, wherein according to the predetermined corresponding relation, a higher speed is associated with a higher GPS sampling rate. [¶ 0037] …  In some implementations, according to the predetermined corresponding relation between a speed and a GPS sampling rate, the higher the speed is, the higher is the GPS sampling rate; on the contrary, the lower the speed is, the lower is the GPS sampling rate. [¶ 0039])

Motivation to combine the teaching of LIBERTY and GAUGLITZ with that of WU given in Claim 3 above.

Claims 4 – 9 rejected under 35 U.S.C. 103 as being unpatentable over LIBERTY in view of GAUGLITZ and U.S. Patent Publication 2013/0178233 to MCCOY et al. (hereinafter “MCCOY”).

Regarding Claim 4, (Previously Presented), the combination of LIBERTY and GAUGLITZ teach the method according to claim 1. 
While the combination of LIBERTY and GAUGLITZ does not explicitly teach, or is not relied on to teach, in the same field of endeavor, MCCOY teaches:
wherein the one or more parameters are a plurality of parameters, and wherein at least one parameter of the plurality of parameters is indicative of a direction of movement associated with the mobile device (mobile device 101 and/or server 103 may determine the location, speed, and/or direction of travel of mobile device 101 such as using known techniques (e.g., via GPS). … mobile device 101 may send a message to server 103 indicating the determined location, speed, and/or direction of travel. [¶ 0037] … if mobile device 101 is now moving at least a threshold amount of speed faster or slower than when geo-fences 303 were previously determined, then it may be determined that the size and/or shape of geo-fences 303 should be changed.  If mobile device 101 is sufficiently faster, then geo-fences 303 may be enlarged.  If mobile device 101 is sufficiently 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LIBERTY and GAUGLITZ with that of MCCOY for advantage of geo-fencing technology … leveraged to provide many new and useful location-based features to mobile device users. (MCCOY: ¶ 0031)

Regarding Claim 5, (Previously Presented), the combination of LIBERTY, GAUGLITZ, and MCCOY teach the method according to claim 4. 
MCCOY further teaches:
wherein said determined representative of a size of the geofence is representative of a size of the geofence in a direction which is substantially the same as the direction of movement associated with the mobile device indicated by the respective at least one parameter of the plurality of parameters (Geo-fencing is a known concept in which the location of a mobile device is compared with a virtual "fence" surrounding a point of interest.  For instance, a fixed geo-fence may be established so as to be a circle centered about a point of interest. [¶ 0031]. The Examiner notes that: 1) while e.g., ¶ 0083 of the published Specification recites “a size of a geofence may be indicative of an extension (or length) of the geofence in at least one direction…” – lacking an explicit definition to the contrary and consistent with e.g., ¶ 0014, “size” is interpreted in its ordinary and customary meaning as would be understood by those of ordinary skill in the art at the time of the invention, i.e., as spatial dimensions, proportions, or magnitude, e.g., how large or small something is. (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims); and 2) there is no claim or requirement as to the shape of the geofence, that it be symmetrical, or that it be asymmetrical (e.g., somehow longer in a direction of movement vs. any other direction))

Motivation to combine the teaching of LIBERTY and GAUGLITZ with that of MCCOY given in Claim 4 above.

Regarding Claim 6, (Previously Presented), the combination of LIBERTY and GAUGLITZ teach the method according to claim 1. 
While the combination of LIBERTY and GAUGLITZ does not explicitly teach, in the same field of endeavor, MCCOY teaches:
wherein the one or more parameters are a plurality of parameters, and wherein at least one parameter of the plurality of parameters is indicative of the position of the mobile device (mobile device 101 and/or server 103 may determine the location, speed, and/or direction of travel of mobile device 101 such as using known techniques (e.g., via GPS). … mobile device 101 may send a message to server 103 indicating the determined location, speed, and/or direction of travel. [¶ 

Motivation to combine the teaching of LIBERTY and GAUGLITZ with that of MCCOY given in Claim 4 above.

Regarding Claim 7, (Currently Amended), the combination of LIBERTY, GAUGLITZ, and MCCOY teach the method according to claim 6. 
MCCOY further teaches:
wherein said determined representative of a size of the geofence is representative of a size of the geofence in a direction between the geofence and the position of mobile device indicated by the at least one parameter being indicative of the position of the mobile device (mobile device 101 and/or server 103 may determine the location, speed, and/or direction of travel of mobile device 101 such as using known techniques (e.g., via GPS). … mobile device 101 may send a message to server 103 indicating the determined location, speed, and/or direction of travel. [¶ 0037] … if mobile device 101 is now moving geofence, that it be symmetrical, or that it be asymmetrical (e.g., somehow longer in a direction of movement vs. any other direction))

Motivation to combine the teaching of LIBERTY and GAUGLITZ with that of MCCOY given in Claim 4 above.

Regarding Claim 8, (Previously Presented), the combination of LIBERTY, GAUGLITZ, and MCCOY teach the method according to claim 4. 
While LIBERTY further discloses (the boundaries of the geofence (or geofences if multiple are in place) may be dynamically adjusted based on various factors.[¶ 0102]), MCCOY further teaches:
comprising changing or modifying a shape associated with the geofence compared to a shape associated with a reference geofence or with a previous geofence (determined that the size and/or shape of geo-fences 303 should be changed. [¶ 0049] … the size and/or shape of geo-fences 303, may change shape is related to a change in size, an explicit definition as to size and/or shape - OR – to how reference to size and shape differ, it is interpreted that a change in either size or shape may result in a change in the other, i.e. without explicit definition, a change in shape is not interpreted as an explicit reference to a geometric shape (e.g., a circle, oval, ellipse, etc.) and that is explicitly differentiated from size (see MPEP 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims))

Motivation to combine the teaching of LIBERTY and GAUGLITZ with that of MCCOY given in Claim 4 above.

Regarding Claim 9, (Previously Presented), the combination of LIBERTY and GAUGLITZ teach the method according to claim 1. 
While the combination of LIBERTY and GAUGLITZ does not explicitly teach, or is not relied on to teach, in the same field of endeavor, MCCOY teaches:
comprising maintaining a shape associated with the geofence compared to a shape associated with a reference geofence or with a previous geofence (To determine proximity, in step 505, mobile device 101 may first determine the size and/or shape of each of the geo-fences 303.  Alternatively, the size and/or shape of each geo-fence 303 may be determined by server 103.  The shape, size,  (e.g., the user of mobile device 101 is traveling by automobile), then the size (e.g., radius 903) of geo-fences 303 may be larger as compared to when the speed is slower. [¶ 0045] … the process may move to step 510, in which mobile device 101 may determine whether the size and/or shape of geo-fences 303 need to be updated.  For example, if mobile device 101 is now moving at least a threshold amount of speed faster or slower than when geo-fences 303 were previously determined, then it may be determined that the size and/or shape of geo-fences 303 should be changed.  If mobile device 101 is sufficiently faster, then geo-fences 303 may be enlarged.  If mobile device 101 is sufficiently slower, then geo-fences 303 may be reduced in size.  If the geo-fences are decided at step 510 that they need to be updated, then the process may move to step 505 (set geo-fences). [¶ 0049])

Motivation to combine the teaching of LIBERTY and GAUGLITZ with that of MCCOY given in Claim 4 above.

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over LIBERTY in view of GAUGLITZ , WU , and MCCOY.

Regarding Claim 17, (Currently Amended), the combination of LIBERTY, GAUGLITZ, and WU teach the method according to claim 16. 

wherein the geofence is a circular geofence and the representative of a size of the geofence is a radius of the circular geofence, wherein the predefined range at last partially depends on a predefined radius r_original, and wherein s=arg_max (r_original, constant * v * u) holds (To determine proximity, in step 505, mobile device 101 may first determine the size and/or shape of each of the geo-fences 303.  Alternatively, the size and/or shape of each geo-fence 303 may be determined by server 103.  The shape, size, and/or area of each of the geo-fences 303 may depend upon the determined speed of mobile device 101.  For instance, when the speed is faster (e.g., the user of mobile device 101 is traveling by automobile), then the size (e.g., radius 903) of geo-fences 303 may be larger as compared to when the speed is slower. [¶ 0045] … the process may move to step 510, in which mobile device 101 may determine whether the size and/or shape of geo-fences 303 need to be updated.  For example, if mobile device 101 is now moving at least a threshold amount of speed faster or slower than when geo-fences 303 were previously determined, then it may be determined that the size and/or shape of geo-fences 303 should be changed.  If mobile device 101 is sufficiently faster, then geo-fences 303 may be enlarged.  If mobile device 101 is sufficiently slower, then geo-fences 303 may be reduced in size.  If the geo-fences are decided at step 510 that they need to be updated, then the process may move to step 505 (set geo-fences). [0049])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of LIBERTY, GAUGLITZ, and WU with that of MCCOY for advantage of geo-fencing technology … leveraged to provide many new and useful location-based features to mobile device users. (MCCOY: ¶ 0031)

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/